ORDER
PER CURIAM.
Appellant, Joseph Yidauri, appeals from the denial of his Rule 29.15 motion after an evidentiary hearing. Appellant was convicted of two counts of rape and sentenced to a total of 60 years imprisonment. We have reviewed his allegations of error, the entire record upon which they are based, and the findings and conclusions of the motion court. Since we do not find the motion court’s denial to have been clearly erroneous and since we find that an extended opinion would serve no precedential value, we affirm pursuant to Rule 84.16(b). The parties have been provided a memorandum, solely for their information, setting forth the basis of our decision.